1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This office action is responsive to the amendment filed on May 27, 2020.  As directed by the amendment: no claims have been amended, claims 21-40 have been cancelled, and no claims have been added.  Thus, claims 1-20 are presently pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites in lines 6-8 “…the tubular wall having at least one aperture defined therein and spaced proximally from a distal end of the tubular wall in fluid communication with the fluid reservoir…”.  It is not clear if the distal end of the tubular wall is in fluid communication with fluid reservoir in addition to the at least one aperture, or not.  For purposes of examination, this is interpreted as the distal end of the tubular wall is in fluid communication with the fluid reservoir.  Claims 2-20 are rejected at least because they depend from claim 1.
Claims 7 recites the limitation "the outlet end".  There is insufficient antecedent basis for this limitation in the claim.  Claims 8, 14 and 19 are similarly rejected.  For purposes of examination, this is interpreted as the end opposite the distal end of the tubular wall.  
Claim 19 lines 2-3 recites “…the fluid beneficial agent having a volume and a concentration increasing from a region…”.  It is not clear if the fluid beneficial agent volume is increasing, or just the concentration.  For purposes of examination, this is interpreted as only the concentration is increasing, and the volume is fixed in the reservoir.  
The term “substantially” in claim  19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A uniform concentration is rendered indefinite by substantially.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lintvedt, US 5,143,294 in view of Kock et al. (Kock), US 5,305,921.
Regarding claim 1, Lintvedt discloses a drug delivery reservoir for delivery of a beneficial agent to a user (this is being interpreted as an intended use limitation, and therefore the reservoir of Lintvedt is interpreted to capable of holding a drug for delivering a beneficial agent to a user), comprising: a drug delivery reservoir housing (cup 16, col. 3, line 21) having a fluid reservoir (container 20, col. 3, line 25) defined therein, the drug delivery reservoir housing having a drug delivery reservoir base region (bottom or cup 16, opposite opening); a dip tube (dip tube 14, col. 3, line 19) extending inside the fluid reservoir, the dip tube including a tubular wall (tubular wall shown in Fig. 2) defining a flow lumen (flow lumen internal to dip tube 16); and an adaptor (cap 26, col. 3, line 30) disposed external to the drug delivery reservoir housing and coupled to a proximal end of the dip tube (Fig. 2).  
Lintvedt does not teach the tubular wall having at least one aperture defined therein and spaced proximally from a distal end of the tubular wall in fluid communication with the fluid reservoir.
However, Kock teaches a dip tube (dip tube 36, col. 4, line 11), the tubular wall having at least one aperture (perforations 38, col. 4, line 28) defined therein and spaced proximally from a distal end of the tubular wall in fluid communication with the fluid reservoir (Figs. 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dip tube of Lintvedt with perforations for the purpose of providing means for substantially all of the product to be dispensed, as taught by Kock, col. 4, lines 20-32. 
Regarding claim 2, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 1, wherein the fluid reservoir is a flexible bag (Lintvedt, pliant container 20, col 3 line 25) disposed within the housing.  
Regarding claim 3, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 1, wherein the dip tube is disposed diagonally across an interior region of the fluid reservoir (Lintvedt, Fig. 2 showing the dip tube has a portion disposed diagonally across the interior region of the container).  
Regarding claim 4, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 1, wherein the dip tube is disposed along a perimeter of the fluid reservoir (Lintvedt, Fig. 2, showing the dip tube disposed along the perimeter of bag 20).  
Regarding claim 5, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 1, wherein the tubular wall has a plurality of apertures spaced apart along a length of the tubular wall (Kock, Fig. 2 showing a plurality of perforations).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dip tube of Lintvedt with a plurality of perforations for the purpose of providing means for substantially all of the product to be dispensed, as taught by Kock, col. 4, lines 20-32. 
Regarding claim 6, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, wherein the apertures are spaced evenly from each other along a length of the tubular wall (Kock, Fig. 2 showing even spacing of perforations from each other along a length of the tubular wall).  
Regarding claim 7, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, wherein one of the plurality of apertures nearest the outlet end is spaced from the outlet end a distance of at least 15% of the length of the tubular wall. “One of the plurality of apertures nearest the outlet” is interpreted to mean at least one of the apertures from the group of apertures that are nearest the outlet, i.e. all of the apertures proximal to the center point of the tube.  Kock discloses this feature as “the plurality of apertures nearest the aperture” are the apertures proximal to the center point between the proximal most and distal most apertures as shown in Fig. 2, and of those apertures, an aperture that is closest to the center point must necessarily be at least 15% from the outlet end.
Regarding claim 8, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, wherein one of the plurality of apertures nearest the outlet end is spaced from the outlet end a distance of about 20% of the length of the tubular wall (Kock, an aperture that is closest to the center point between the proximal most and distal most aperture from those shown in Fig. 2 must necessarily be at least 20% from the outlet end).  “One of the plurality of apertures nearest the outlet end” is interpreted as discussed above with regard to claim 7.
Regarding claim 9, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, wherein the plurality of apertures are configured to provide a generally uniform distribution of flow through the plurality of apertures along the length of the tubular member (the plurality of apertures are fully capable of providing a generally uniform distribution of flow through the plurality of apertures along the length of the tubular member). 
Regarding claim 12, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 9, wherein the plurality of apertures vary in cross dimension along the length of the tubular wall (Kock, the location of the cross dimension is not defined, and therefore the cross dimension of each aperture having a round shape varies along the length of the tubular wall, being greatest at the mid-point and decreasing in a proximal and distal direction).  
Regarding claim 13, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 12, wherein the plurality of apertures increase in cross dimension along the length of the tubular wall (Kock, see claim 12 above, the proximal most portion of each aperture has the smallest cross section and then the cross section increases as you move along the length of the tubular wall toward the center of each hole).
Regarding claim 14, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, wherein a size of the plurality of apertures increases along the tubular wall from the outlet end toward the distal end (Kock, the size of the aperture is not defined, and therefore the size varies with a round shaped aperture, being greatest at the mid-point, and this claim limitation may be further defined in the future to compare the area of the apertures along the tubular wall).  
Regarding claim 16, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, wherein the plurality of apertures have a circular shape (Kock, Fig. 2).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lintvedt in view of Kock in view of L.A. Micallef (Micallef), US 3,257,036.
Regarding claim 10, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 9.
Lintvedt in view of Kock is silent with regard to wherein the plurality of apertures vary in spacing between adjacent apertures along the length of the tubular wall.
However, Micallef teaches a dip tube (tube, col 2 line 41) wherein the plurality of apertures vary in spacing between adjacent apertures along the length of the tubular wall (see annotated Fig. 4 below pointing out two adjacent apertures to the aperture labeled 15, and having varied spacing from the aperture labeled 15).

    PNG
    media_image1.png
    795
    705
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aperture spacing of Lintvedt in view of Kock with that of Micallef for the purpose of insuring an uninterrupted flow of liquid until the bag is fully collapsed as taught by Micallef, col 2 lines 44-47.
Regarding claim 11, Lintvedt in view of Kock in view of Micallef teaches the drug delivery reservoir of claim 9 wherein the plurality of apertures decrease in spacing toward the distal end of the tubular wall (please note that this limitation does not reference spacing between adjacent apertures, and thus the aperture labeled 15 in Fig. 4 has at the distal end a decreased spacing of tubular wall between it and the distal end).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lintvedt in view of Kock in view of Bresolin, US 6,106,709.
Regarding claim 15, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5.  
Lintvedt in view of Kock does not teach wherein the plurality of apertures have a slotted shape.
However, Bresolin teaches an aquarium dip tube 28 (col 3 lines 10-11) for filtering the aquarium water (col 1 lines 4-6). Bresolin is interpreted to be analogous art because it is within the same field of endeavor which is interpreted to be removing fluid from a reservoir using a dip tube.  Bresolin teaches the dip tube having a plurality of apertures (Fig. 1) to allow for continued suction and filtering of a fluid if one or more apertures become occluded, wherein the plurality of apertures have a slotted shape (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the apertures of Lintvedt in view of Kock with the slots of Bresolin as a simple substitution of one known aperture shape for another to obtain the predictable result of allowing a fluid to enter a tube.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lintvedt in view of Kock in view of Maeder et al. (Maeder), US 5,730,328.
Regarding claim 17, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5.
Lintvedt in view Kock does not teach wherein at least two of the plurality of apertures are aligned axially along the length of the tubular wall and spaced circumferentially about the tubular wall.
However, Maeder teaches a trellis insert wherein at least two of the plurality of apertures are aligned axially along the length of the tubular wall and spaced circumferentially about the tubular wall (Fig. 3 showing at least two apertures of the plurality of apertures aligned axially along the length of the tubular wall and spaced circumferentially about the tubular wall).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apertures of Lintvedt in view of Kock with the apertures of Maeder as a simple substitution of one known aperture pattern for another to achieve the predictable result of allowing for the flow of fluid through the apertures even when the reservoir bag begins to collapse, see Maeder abstract.  
Regarding claim 18, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5. 
Lintvedt in view of Kock does not teach wherein at least three of the plurality of apertures are aligned axially along the length of the tubular wall and spaced circumferentially about the tubular wall.  
However, Maeder teaches a trellis insert wherein at least three of the plurality of apertures are aligned axially along the length of the tubular wall and spaced circumferentially about the tubular wall (Fig. 3 showing at least three apertures of the plurality if apertures aligned axially along the length of the tubular wall and spaced circumferentially about the tubular wall).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apertures of Lintvedt in view of Kock with the apertures of Maeder as a simple substitution of one known aperture pattern for another to achieve the predictable result of allowing for the flow of fluid through the apertures even when the reservoir bag begins to collapse, see Maeder abstract.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lintvedt in view of Kock in view of L.A. Ledgett (Ledgett), US 3,490,655.
Regarding claim 19, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 5, further comprising a fluid beneficial agent (Lintvedt, paint, col 1 line 9, a fluid beneficial agent for coloring and protecting the object being painted) in the reservoir.
Lintvedt in view of Kock does not explicitly teach the fluid beneficial agent having a volume and a concentration increasing from a region proximate the outlet end to a region proximate the distal end.  However, it is well known that paint is shaken prior to use, and it is shaken because the paint settles separates, with some of the paint product concentrating toward the distal end of the container due to gravity.
 Lintvedt in view of Kock does not teach wherein the dip tube is configured to deliver the volume of the fluid beneficial agent at a substantially uniform concentration.
However, L.A. Ledgett teaches a material blending silo wherein the dip tube (shell 19, col 1 line 13) is configured to deliver the volume of the fluid beneficial agent at a substantially uniform concentration (side wall apertures are formed in the shell wall arranged to provide progressively downwardly increasing aperture area for admitting added increments of material within the shell at progressively lower levels so that material from said levels is blended within the shell to contain material that is representative of the average composition, col 1 lines 15-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dip tube of Lintvedt in view of Kock as taught by Ledgett for the purpose of delivering material that is representative of the average composition, Ledgett col 1 lines 15-22.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lintvedt in view of Kock in view of Nguyen, US 2015/0001259 A1.
Regarding claim 20, Lintvedt in view of Kock teaches the drug delivery reservoir of claim 1.
Lintvedt in view of Kock does not teach the drug delivery reservoir further comprising a junction with a first dip tube section and a second dip tube section each extending from an outlet thereof.
However, Nguyen teaches a dip tube (draw tube 310, P0035 shown in Fig. 3) wherein the dip tube comprises a junction (junction, see annotated Fig. 3 below) with a first dip tube section (first dip tube section, see annotated Fig. 3 below) and a second dip tube section (second dip tube section, see annotated Fig. 3 below) each extending from an outlet thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to modify the dip tube of Lintvedt in view of Kock with the junction and first and second dip tube sections of Nguyen for the purpose of minimizing waste, as suggested by Nguyen P0006.

    PNG
    media_image2.png
    906
    560
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783